CCA 20081031. Review granted on the following issue:
WHETHER THE ACCA ERRED IN ITS SUMMARY DISPOSITION ON REMAND, WHEN THERE WAS NO TERMINAL ELEMENT AS REQUIRED BY ARTICLE 134 (EITHER EXPRESSED OR BY NECESSARY IMPLICATION), AND WHEN THE UNITED STATES CONSTITUTION IN THE FIFTH AND SIXTH AMENDMENTS GUARANTEES A CRIMINAL DEFENDANT THE RIGHT TO BE GIVEN SUFFICIENT NOTICE OF THE CRIMINAL CHARGES AGAINST HIM, AND THIS LACK OF TERMINAL ELEMENT CAUSED UNDUE PREJUDICE AND SUBSTANTIAL HARM TO THE APPELLANT.
No briefs will be filed under Rule 25.